Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hei’eto, that the instant appeal to reappraisement covers 50 dozen earthenware plates, Newport Red Barn series, exported from Great Britain on or about May 8, 1947.
That the said Newport Red Barn series plates were manufactured by William Adams & Sons, Tunstall, Stoke-On-Trent, Great Britain.
That on or about the date of exportation of the instant merchandise such or similar merchandise was not freely offered for sale for home consumption in Great Britain or for export to the United States. That on or about the date of exportation such or similar imported merchandise was not freely offered for sale in the United States.
That the cost of production, as such cost is defined in Section 402 (f) of the Tariff Act of 1930, for the said Newport Red Barn series plates was £6-8-0 per dozen.
That the instant appeal is submitted on this stipulation.
On tbe agreed facts I find tbe cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of the merchandise here involved, and that sucb value for tbe Newport Red Barn series plates was £6.8.0. per dozen.
Judgment will be entered accordingly.